Case: 2:18-cv-01097-EAS-EPD Doc #: 211 Filed: 05/10/21 Page: 1 of 2 PAGEID #: 4609

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
RUTH A. HUNTER, et al.,
Plaintiffs,
Case No. 2:18-cv-1097
v. JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth P. Deavers
RHINO SHIELD, et al,
Defendants.
OPINION AND ORDER

This matter is before the Court on Plaintiffs’ Motion for Reconsideration of the Magistrate
Judge’s April 30, 2021 Opinion and Order. (ECF No. 207.) The Court accepts Plaintiffs’ Motion
for Reconsideration as an Objection under Fed. R. Civ. P. 72(a). Plaintiffs also request an
extension of the May 10, 2021 summary judgment response deadline. Defendants have filed a
response in opposition (ECF No. 208) and Plaintiffs have replied (ECF No. 209).

Rule 72(a) allows a party to object to a Magistrate Judge’s order on nondispositive issues.
Langenfeld v. Armstrong World Indus., Inc., 299 F.R.D. 547, 550 (S.D. Ohio 2014). When
reviewing a Magistrate Judge’s decision on a nondispositive issue, the district court applies a
“clearly erroneous or contrary to law” standard of review. Fed. R. Civ. P. 72(a); 28 U.S.C. §
636(b)(1)(A). “Review under Rule 72(a) provides ‘considerable deference to the determinations
of magistrates.”” Langenfeld, 299 F.R.D. at 550 (citing In re Search Warrants Issued Aug. 29,
1994, 889 F. Supp. 296, 298 (S.D. Ohio 1995)). Magistrate Judges “have broad discretion to
regulate nondispositive matters[.]” Sherrod v. Enigma Software Grp. USA, LLC, No. 2:13-CV-

36, 2014 WL 309948, at *2 (S.D. Ohio Jan. 28, 2014) (quoting Carmona v. Wright, 233 F.R.D.

270, 276 (N.D.N.Y. 2006)). Reversal is warranted only if that discretion is abused. Jd. “An abuse
Case: 2:18-cv-01097-EAS-EPD Doc #: 211 Filed: 05/10/21 Page: 2 of 2 PAGEID #: 4610

of discretion exists when the court applies the wrong legal standard, misapplies the correct legal
standard, or relies on clearly erroneous findings of fact.” Arucan v. Cambridge E. Healthcare/Sava
Seniorcare LLC, No. 16-12726, 2018 WL 272244, at *1 (E.D. Mich. Jan. 3, 2018) (citing First
Tech. Safety Sys., Inc. v. Depinet, 11 F.3d 641, 647 (6th Cir. 1993)); see also 12 Fed. Prac. & Proc.
Civ. § 3069 (3d ed.) (“In sum, it is extremely difficult to justify alteration of the magistrate judge’s
nondispositive actions by the district judge.”).

The Court has considered Plaintiffs’ Objection and finds no error or abuse of discretion.
The Court agrees with the Magistrate Judge and ADOPTS in full the April 30, 2021 Opinion and
Order (ECF No. 206) as the Opinion and Order of this Court. Accordingly, the Court DENIES
Plaintiffs’ Motion for Reconsideration. (ECF No. 207.) The Court grants both parties an extension
of the summary judgment response deadline. The parties shall file their responses to the pending
motions for summary judgment by May 17, 2021. This case is to remain open.

IT IS SO ORDERED.

5-10-02) Lr

DATE EDMUND A. SARGUS, JR.
UNITED STATES DISTRICT JUDGE
